Filed 10/22/14 P.K. v. H.M. CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE

P.K.,
                                                                      G049542 (Cons. w/G049761)
     Plaintiff and Appellant,

         v.                                                           (Super. Ct. No. 13P001218)

H.M. et al.,

   Defendants and Respondents.
Adoption of N.K.

P.K.,

     Appellant,                                                        (Super. Ct. No. 13AD000217)

         v.                                                            OPINION

H.M. et al.,

     Respondents.



                   Appeal from a judgment of the Superior Court of Orange County, Ronald
P. Kreber, Judge. Affirmed.
              Law Offices of Arthur J. LaCilento for Plaintiff and Appellant.
              Michelle L. Jarvis for Defendant and Respondent H.M.
              Ted R. Youmans and Leslie A. Barry for Defendants and Respondents
Nicole and Grant K.
                                          *   *    *
              P.K. (Father) appeals from a judgment terminating his parental rights after
the birth mother H.M. (Mother) consented to adoption of the couple’s newborn son, N.K.,
by Nicole K. and Grant K. (the Ks).1 (Fam. Code, § 7662.)2 Father challenges the
sufficiency of the evidence to support the trial court’s decision. We affirm because
substantial evidence supports the trial court’s judgment Father was not a presumed father,
and his consent to adoption was not required (§ 7611, subd. (d); Adoption of Kelsey S.
(1992) 1 Cal.4th 816 (Kelsey S.).)
              This ruling was not made easily or quickly. We recognize this case and the
appeal is emotionally difficult and heartbreaking for everyone involved. Father’s love for
his son is obvious, but the evidence does not meet the high standards for quasi-presumed
fatherhood set by Kelsey S.
                                               I
              We recite the evidence in the light most favorable to the juvenile court’s
order, noting that the version of facts in Father’s briefs portrays primarily the facts as he
would like this court to see them, rather than all the facts presented and how the trial
court actually found them. (Adoption of A.S. (2012) 212 Cal.App.4th 188, 214-215
(A.S.).)



1             We identify the parties and witnesses by their initials to protect the identity
of the minor child.

2             All further statutory references are to the Family Code.


                                              2
A. Background Facts
              Father and Mother began dating in March 2012 while attending the same
high school. They were both 17 years old. As will be described in more detail below,
their relationship was both passionate and tumultuous. Father proposed marriage after
just four months of dating Mother, and she agreed to marry him. The teens broke up and
reconciled several times during the 10 months they dated before learning Mother was
pregnant. Mother and Father’s desire to continue dating caused serious problems and
disputes with their respective families. By December 2012, they had both been kicked
out of their respective homes and were nomadic, often spending the night with friends.
For a time Mother moved in with her mother (maternal grandmother), who lived in
Orange County. Mother commuted to the Inland Empire to continue seeing Father,
meeting him in various locations.
              In late December 2012, when the couple learned of Mother’s pregnancy,
they initially decided to keep and raise the baby together. This arrangement lasted for
eight months. The couple’s fighting and bickering escalated. At the end of July 2013
Mother began seeing a therapist and determined her relationship with Father was toxic
and the baby should be placed for adoption. She cut off all contact with P.K
approximately one month before the baby’s due date. Mother chose an open adoption
and selected the Ks as prospective adoptive parents.
B. The Pre-Trial Legal Proceedings
              On August 13, 2013, Father filed a petition to establish a parental
relationship with his unborn child. Three days later, he filed an ex parte pendente lite
request for sole physical and legal custody. Mother objected and filed a petition to
determine Father’s parental rights pursuant to section 7662. The court (Judge Linda
Lancet Miller) consolidated the matters, stayed Father’s paternity action, and denied
Father’s ex parte custody request.



                                             3
               Father hired a new attorney, Shannon R. Thomas, who filed a second ex
parte notice. The parties, through their counsel, reached the following agreement:
(1) Father would be advised when Mother went into labor; (2) Father, but not his family,
could be present at the hospital; (3) Father could spend time with the newborn at the
hospital; (4) Mother agreed to DNA testing; and (5) Father’s ex parte request would be
rescheduled.
               On August 27, 2013, Father filed a request for custody and alleged the baby
had Native American ancestry in the Cherokee Nation. The hearing was set for
September 13, 2013. Father later revoked his claim the baby had a Native American
heritage.
               On Mother’s due date, September 5, 2013, Father filed an ex parte request
for temporary emergency orders restraining the prospective adoptive parents from taking
the newborn, granting Father temporary physical custody or significant visitation, lifting
the stay of the paternity action, permitting Father to be present during the birth and hold
the newborn, granting Father’s family access to the newborn, and requiring DNA testing.
The following day, September 6, Judge Miller denied Father’s ex parte request.
               The minor was born on September 7, 2013. Father was notified when
Mother went into labor and he was present at the hospital for the minor’s birth. Father’s
family also came to the hospital and summoned Orange County sheriff deputies. Father’s
mother (hereafter paternal grandmother), threatened to file charges against the Ks for
kidnapping. However, no one was arrested after the deputies confirmed Mother had an
adoption plan in place. Father was permitted to briefly visit with the minor. On
September 9, 2013, the minor was placed in the custody of the Ks pursuant to Mother’s
adoption placement agreement.




                                             4
               Three days later, Mother and the Ks filed an amended petition to determine
Father’s parental rights and the necessity of his consent to adoption pursuant to
section 7662. The matter was heard by Judge Ronald P. Kreber. The court accepted the
parties’ stipulation to the following terms: (1) the Ks agreed Father would have contact
with the minor pending trial and would make arrangements as to the location; (2) the Ks
would provide pictures and updates of the baby to Father on the condition he not
disseminate the information to third parties or post the pictures on any social media; (3)
photographs of Father and the minor would not be used for any purpose at trial; (4) the
parties agreed to not contact the media; and (5) Father dismissed his Indian Child Welfare
Act claims. The court set the matter for a November 4, 2013, trial.
               Before trial, Father hired a new attorney, Michael Brennan. DNA testing
revealed Father was the minor’s biological father.
C. The Trial
               At the trial, the court heard testimony from numerous witnesses. As will be
described in more detail below, the witnesses provided overwhelming evidence Mother
and Father had a passionate romance but the two were incompatible mates.
               Father presented evidence to support the claim he assumed full parental
responsibility from the moment he heard about the pregnancy. He testified it was always
his intent to raise the child with Mother. Father testified that when he first met Mother in
March 2012, he “instantly . . . fell in love with her.” She accepted his marriage proposal
after she graduated high school but he had one year of school left to finish. Father
explained his life changed for the better when he learned Mother was pregnant, stating, “I
instantly grew up and knew what my role was to be a father. Since the moment that I
found out [Mother] was pregnant, I fell more and more in love with her and was willing
to do anything that it took to be a father and raise a family with [Mother.]”




                                             5
               Father presented evidence he worked to support himself and Mother during
her pregnancy although he was still a senior in high school. He helped pay for prenatal
care, attended doctor visits, and purchased medicine for Mother. Father also purchased
baby items soon after finding out about the pregnancy. Father presented evidence he
lived with Mother on and off for a two-month period, and paid for their apartment.
Father testified he purchased two rings for Mother and intended to marry her. He told
everyone he knew about the baby and was eager to be a father. Father said he had a
nursery in his house containing the necessary baby furnishing, diapers, and many other
necessities.
               Father also testified about the various legal avenues he pursued to gain sole
custody of his son and block Mother’s adoption plans when it became clear their
relationship was over. Father testified he had borrowed $20,000 to pay the legal fees in
this case. He admitted having a rocky relationship with Mother from the start, and that
they had many fights. He explained a majority of the fights were because Mother would
make him angry by talking, texting, and seeing other men.
               The majority of the five-day trial was devoted to Mother’s description of
29 specific altercations with Father. We will not repeat each one in great detail in this
factual summary. As will become evident, the nature and outcome of each exchange
were remarkably similar. Therefore, we have only described a few incidents in detail that
best represent the volatile nature of the relationship.
               i. The Beginning
               During the first 10 months of their relationship, Mother and Father both
described their dating relationship as “rocky.” Mother recalled they broke up and
reconciled four to five times. She stated they fought at least once a week. Father
testified many of their disputes related to his suspicion Mother was cheating on him, and
they argued about her relationships with other men.



                                               6
              For example, in early December 2012 Mother and Father had a heated
argument at her father’s (maternal grandfather’s) house. Father took Mother’s phone and
locked himself inside his truck. Mother pleaded for the return of her phone. Father gave
it back but then tried to take it away again. During the scuffle over the phone, Father
reached his arms over Mother’s neck while standing behind her. He left four-inch red
marks on her neck while trying to try to grab the phone Mother was clutching to her
chest. During this quarrel, Father called Mother various degrading and mean-spirited
names. A neighbor intervened and stopped their fight. Thereafter, maternal grandfather
called the police and forbade Mother from having further contact with Father
              Maternal grandfather gave Mother the ultimatum of getting a restraining
order against Father or move out. Mother wanted to continue her relationship with
Father, and she was forced to move out of her home. Around this same time, Father was
not getting along with his parents and moved away from home. He stayed with his
brother or with friends (“Chandler” and “Mitch”). Mother sometimes stayed with Father
at these homes. Mother moved her belongings to her mother’s home (maternal
grandmother). Wanting their relationship to be better, Mother and Father attended four
counseling appointments to address their excessive fighting.
              ii. The Pregnancy
              When Mother learned she was pregnant at the end of December 2012, she
and Father returned to the counselor, seeking help with their relationship. Although still
in his senior year of high school, Father testified he found a more permanent living
arrangement with his friend Chandler and began working two jobs. Father purchased
Mother a more expensive engagement ring ($1,500). They both testified they planned to
raise the baby together.
              Father and Mother testified Mother’s doctor was chosen through her
parents’ health insurance plan. Her prenatal care was also a covered cost. In addition to
some of the doctor’s appointments, Father accompanied Mother on several trips to a

                                             7
pregnancy resource center. Mother applied for benefits with the Special Supplemental
Nutrition Program for Women, Infants and Children (WIC) and for food stamps. Mother
recalled Father was supportive in her efforts to obtain these benefits but only attended
part of one of the required meetings. Mother admitted she did not ask Father for any
money during her pregnancy. She felt uncomfortable asking him for money.
              During this eight-month time period, Mother and Father arranged to meet in
various places around the Inland Empire. Mother explained this was because Father was
not welcome in either of her parents’ homes and she did not generally get along with
Father’s family. At these meeting places, Mother described 14 different fights she had
with Father, occurring before they decided to move in together May 1, 2013. She
described eight more spats during the month they attempted to live together. After just
10 days together at their apartment, Mother stated she no longer wanted to live there, but
she did not move out her belongings until May 21. After another five heated arguments
in June and July, Mother started seeing a therapist because she was feeling overwhelmed,
stressed, and tired. The doctor said she was losing weight when she should be gaining at
the final stage of the pregnancy. Mother stated she did not want to eat when she was
feeling stressed.
              The nature of the couple’s fights during Mother’s pregnancy sounds very
similar to the one described pre-pregnancy. Typically, Mother and Father would begin a
dispute about Father’s family or Father’s jealousy and suspicion Mother was cheating on
him. Mother testified Father always instigated the disputes. The argument would
escalate and become a heated exchange. At some point, Mother would decide it was time
to walk or drive away from Father. To prevent this, Father would take away Mother’s
phone and/or her car keys. He would sometimes stand in a car doorway or stand in front
of Mother to block her movements so she could not get away from him. Alternatively,
Father would follow Mother and grab at her arms to pull her back to him and hamper her
progress. Mother said Father often called her horrible names during these altercations.

                                             8
              One particularly volatile exchange took place at the Knights Motel on
January 5, 2013. One of Father’s male friends (“Zak”) sent Mother a Facebook message.
When Father became aware of the relationship he became defensive and angry. He took
Mother’s phone and sent a text message to Zak telling him to stop talking to Mother. A
heated argument ensued, during which Father and Mother grabbed her phone back and
forth from each other. One time when Mother took her phone from Father, he called her
a “bitch” and a “sketchy girlfriend.” Mother claimed Father also told her to get an
abortion. Father admitted calling Mother bad names but denied telling her to get an
abortion.
              After regaining control of her phone and keys, Mother moved across the
motel bed to retrieve more belongings. Father restrained Mother’s movements by
holding her down on the bed. This caused Mother to cry, and she begged him to let her
go. Eventually, Father let her go, but he followed her to the front door and prevented her
from exiting the room by closing the room’s door repeatedly each time she opened it.
Mother recalled Father told her, “I just want to talk. Talk to me. You are being
immature because you don’t want to talk to me. Grow up. You are a child.” Mother said
she threatened Father that if he did not let her go she would hit him. Father grabbed her
left arm as she opened the door. He pushed the door shut, and Mother hit him in the face
with the keys in her right hand. She punctured his lip with the key, causing it to bleed.
Father caused a bruise where he held Mother’s left arm.
              In February 2013 Mother moved back to live with maternal grandfather.
Father resumed living with his parents. After the move, Mother described an enormous
disagreement they had when Father drove to his parents’ house against Mother’s wishes.
As he pulled up to the security gate in front of the house, Mother unlocked the door and
tried to jump out while the car was moving. The couple engaged in a physical struggle as
Mother tried to exit the vehicle and Father tried to keep her from leaving. Mother fell out
of the car. Father then attempted to force her back inside. Mother eventually got away

                                             9
and started walking towards a nearby shopping mall. Father followed her and yelled at
her. Mother recalled Father pulled her arms back, trying to make her stop. Father said he
was sorry when he later saw Mother had bruises down her right arm from the incident.
               In early March, Mother was on better terms with paternal grandmother and
invited her to a 4D ultrasound of the baby. Paternal grandmother brought Mother some
pregnancy clothing. The peace did not last for long. Mother presented evidence of five
altercations occurring in March 2013. In a church parking lot, the couple argued and
Father took Mother’s phone. She grabbed and ripped the back of Father’s sweatshirt as
he ran from her. In another battle in front of a Rite Aid store, Father prevented Mother
from leaving by blocking her doorway and taking her keys and phone. A store employee
intervened and called the police. The police report stated Father claimed he was upset
because Mother would not let him check her phone and he believed she was lying about
texting other men.
               Some of the spats caused property damage. For example, on one occasion
the couple spent the night together in a San Clemente hotel and quarreled about Mother’s
refusal to have sexual intercourse and Mother’s relationship with a man named, “Aliyar.”
The next morning, the argument continued as they drove to Easter church services.
Father called Mother names and asked her to take him home. She parked the car and the
squabble became more heated. Father threw his phone onto the car’s dashboard, cracking
the windshield. He later paid $110 to repair it. During a different incident, Father let the
air out of Mother’s tires to prevent her from leaving with his keys. On a different day,
Father held Mother’s arms and she tripped on a curb and tore his shirt. Father threw
Mother’s keys out of reach, made a scene in front of her workplace, and tossed her phone
into the street causing it to shatter.




                                             10
              When maternal grandfather again kicked Mother out of his home at the end
of April 2013, Mother and Father made plans to rent an apartment together. Father stated
he had saved $6,000. They agreed Father would pay the rent and utilities and buy items
needed for the apartment (he testified he spent $4,000). Mother agreed to pay for food
and contribute money towards the utilities. Of the many battles occurring during this
timeframe, the worst and most well documented altercation occurred on May 10, 2013.
Mother videotaped the dispute on her phone.
              That night, Mother needed to use her laptop computer to take a final exam
for an online college course. During an argument, Father took away Mother’s laptop
computer and car keys. Father stated he would give the items back if she paid him $500.
This sum was half of what was needed to break the apartment’s lease. Father yelled at
Mother, “It doesn’t feel good to be fucked does it?” He told Mother she needed to start
treating people with respect. Father said he was “over” her and he no longer wanted to
spend any money on her. Mother told Father she did not feel safe with him, and he
angrily retorted she did not deserve to feel safe. Mother testified the incident made her
feel scared and stressed. When she got her laptop computer back at 10 p.m., she was
unable to finish her final exam by the midnight deadline.
              After this incident, Mother did not immediately move out of the apartment.
However, by May 21, 2013, she had removed most of her belongings. Mother would
occasionally stay at the apartment with Father The fighting continued. Mother explained
they fought because Father did not want her to leave. Her last stay in the apartment was
sometime in June 2013.
              Mother recalled she first told Father in early May she wanted to get more
information about adoption. Mother stated Father “had this awful opinion about it.”
Mother remembered the first time she mentioned giving up the baby for adoption “he got
emotional and started crying.” Mother showed Father a blog of a couple seeking to adopt
a child. The man was a surfer like Father, and the woman was a teacher (Mother aspired

                                            11
to also be a teacher). Mother thought the blog would show Father it was not “this awful
thing.”
              Mother testified about several more fights in June and July 2013. One
argument started because Father became jealous after hearing a male voice in the
background of Mother’s phone call when she was with a friend at the mall. In another
argument at a 7-Eleven parking lot, Father pounded on Mother’s car windows and threw
rocks at her car. Mother drove to their apartment to retrieve her bag and learned Father
had taken it. Mother grabbed Father’s guitar and took it with her to meet Father in a
park. They had a heated exchange during which Mother recalled Father said he hated her
and wished she was dead. When Mother locked her car doors, Father tugged on the
handle and pulled it off. When Mother insisted he pay for the damage, he stuffed $100
down her shirt. Father denied putting money in Mother’s shirt and said he was pulling
the handle because Mother would not return his property.
              During a heated argument in early July, Mother called the police after
Father took her car keys and walked way. When Father returned approximately 20
minutes later, he gave Mother back the keys. The police report indicated Father stated he
was angry about how much money he lost when they lived together. He admitted it was
wrong and immature to take the keys. The report stated Father told the officers he
thought Mother cheated on him and he questioned if the baby was his. At trial, Father
denied telling the officers he did not think the baby was his.
              Sometime in July 2013 maternal grandmother blocked Father’s phone
number from Mother’s phone, but Mother was still able to call him and send him text
messages. Mother admitted into evidence 120 pages of text messages between herself
and Father from July 13 to August 13, 2013. The couple’s arguments now made
reference to Mother’s plans for adoption. For example, on Mother’s birthday in mid-
July, Father and Mother argued and yelled at each other. Father told her the relationship
was over. Mother recalled Father told her “he was taking my son, our son.” The next

                                             12
day, paternal grandmother telephoned Mother and left an angry voicemail message.
Paternal grandmother said she was upset Mother had blocked her phone number and
unhappy Mother was calling “all the shots.” She reminded Mother the baby also
belonged to Father and added, “But if you want a war baby girl you just got one.” On
July 15, 2013, Mother sent Father a text message stating, “[n]o matter what I’ve decided
to go forward with adoption.” She asked Father to be a part of the process to find their
son a family.
                iii. The Break Up
                Mother testified that sometime in July 2013 Father agreed to meet with
adoption facilitator Sara Jensen and three different pastors about adoption. She was
under the impression Father was “wish-washy” about adoption. Father testified he told
Jensen he “was completely against it and that it wasn’t going to happen.” Father
explained he hired an attorney after Jensen told him Mother could do what she wanted.
                During this same time period (July 2013), Mother started going to
counseling on her own. Mother testified she learned her relationship with Father was not
normal and could be called toxic. Seeing the therapist significantly impacted Mother’s
decision to go forward with the adoption. She testified therapy made her feel confident
she was making the decision for the “right reasons.” Mother opined she did not regret
her decision because she would not want her son to be exposed to custody battles and his
parents fighting. Mother and Father ended their dating relationship when Mother was
33 weeks pregnant, at the end of July 2013. Mother cut off all contact with Father in
mid-August. The baby was born September 7, 2013.
                Mother opined Father started all their fights and most of the arguments
were because he thought she was cheating on him. Mother denied cheating on Father.
She summarized half their arguments involved physical contact, which she found
offensive and caused her to feel threatened and stressed. She believed this caused the
baby stress and for her to lose weight.

                                             13
              Mother testified she told Father during her pregnancy whenever she was
feeling stressed during their arguments and that she did not want to fight with him.
Mother recalled she told her doctor she was feeling overwhelmed, stressed, and tired.
Mother explained she did not eat when she felt stressed. Her doctor stated she was losing
weight and needed to gain weight.
              Mother added she asked Father if he would see a counselor or therapist
with her and he refused. Mother said she also asked Father to go to Lamaze and
parenting classes with her. Mother recalled she told Father she could not afford to pay
$100 to attend Lamaze classes but she admitted she did not directly ask him to pay.
Mother claimed Father did not want to participate in those types of classes and told her
they did not need classes to teach them how to be parents.3 Mother also testified that
during fights she would suggest he needed anger management classes, and Father would
make a joke out of it. Mother opined Father wanted to talk more about their relationship
than talk about plans for the baby.
              iv. Father’s Witnesses
              Sarina Schlossburg testified she overheard a fight that took place at her
home between Mother and Father before the couple tried living together. Schlossburg’s
son, Chandler, and Father were friends, and Father was living in her home. She saw
Mother “verbally attacking” Father and yelling loudly. Schlossburg opined Father did
not deserve it. She saw no physical contact and the fighting stopped once she intervened.
              Paternal grandmother testified Father’s and Mother’s relationship was “a
challenge” from the start. She opined Father was extremely excited to become a father.
She testified Father still had the original pregnancy test, he purchased baby clothing, and


3             During cross-examination, Father stated he agreed to go to Lamaze classes
and a hospital tour but Mother never followed through to find out when the classes and
tour was being held. He stated they practiced some Lamaze in their apartment.


                                            14
he asked her to purchase clothing for Mother. Paternal grandmother said Father told
family and friends he was going to be a father and was working at two jobs to provide
financial support.
              Father’s grandfather testified Father was excited to be a parent and was
looking forward to raising his child. Paternal great-grandfather recalled asking Father if
they were considering putting the child up for adoption and Father “immediately said,
‘absolutely not, it is my child. I’m going to take care of that child.’”
              Paternal grandfather testified the dating relationship was “very teenagish,
like just constantly bickering like teenagers do.” He opined Father had taken steps to
prepare for parenthood by purchasing clothes and acquiring furniture for the baby.
Paternal grandfather described Father as being very excited about the baby and he told
everyone about it. He added Father had borrowed $20,000 from the family to pay for his
legal fees.
              Father’s brother stated Mother and Father lived with him briefly. He
overheard them bickering in their room. He saw Mother storm out of the house and that
Father had the “starting of a black eye.” He testified Father was committed to being a
parent.
D. The Trial Court’s Ruling
              On November 13, 2013, the court concluded Father was not a Kelsey S.
quasi-presumed father. The court made its statement of decision on the record, starting
with the factual finding Mother and Father’s relationship did not improve when they
moved in together. The court next stated it looked at facts in Adoption of Michael H.
(1995)10 Cal.4th 1043 (Michael H.). The court summarized the Michael H. case and
noted that court denied presumed father status despite evidence the father had substantial
contact with the birth mother during her pregnancy. The court stated, “In our case
[Mother and P.K] moved in [together]. There was certainly a big issue regarding the
paying of bills, $500. In the audiotape or videotape portion that came into evidence, the

                                             15
conversation was never about the baby, it was about a $500 bill. Anger management was
not needed for him according to [Father] and Lamaze classes . . . [were] not forthcoming.
[Mother] wanted to attend those classes. [¶] Also, the punching of the car the court
found that [Mother] was credible in that particular instance and the court also found that
[Mother] had good recollection. The court found that she was credible.”
              The court concluded Father, “had not positioned himself to come forward
and support Mother with emotional, physical or financial support and, therefore, [his]
consent [was] not needed to allow the child to go forward with the adoption.” The court
noted Father broke a windshield, let air out of the tires, and engaged in conduct that “did
not show emotional, physical or financial support for the mother.” The court stated it
was necessary to not just focus on Father’s conduct after the child was born. It noted that
during the pregnancy there were “so many arguments,” “statements,” and threats to
Mother. The court stated that based on In re Ariel H. (1999) 73 Cal.App.4th 70 (Ariel
H.), Father must make “an effort until after the child has been born.” It concluded Father
failed to do so. The court dismissed Father’s paternity case as moot. Father hired new
counsel, Arthur LaCilento.
              On November 19, 2013, the court issued a minute order “off the record,”
without counsel or the parties being present. The court ordered the Ks to prepare and
submit a proposed statement of decision within 20 days. On November 25, 2013, the
court signed and filed a judgment terminating Father’s parental rights.
              Two days later, Father’s new attorney filed an ex parte request for
emergency orders for visitation and a stay of the termination order pending Father’s
appeal. The court denied the ex parte request pending a hearing set for December 13,
2013. At the hearing, the court denied the requests. The court ordered counsel for the Ks
to prepare a statement of decision and stated it would allow 10 days for any objections,
after which it would vacate the November 25, 2013 judgment and enter a new judgment.



                                            16
              On January 2, 2014, the court signed a statement of decision that included a
copy of the reporter’s transcript of its ruling made at the November 2013 hearing that
included the reasons the court stated on the record when ruling Father was not a
presumed father. On January 6, the court vacated the prior judgment and on January 31,
2014, entered a new judgment terminating Father’s parental rights.
              Father filed a notice of appeal from the original November 2013 judgment
and the new January 31, 2014 judgment. We consolidated the appeals.
                                               II
              A biological father’s parental rights often turn on whether he attains the
status of a presumed father. (Adoption of Arthur M. (2007) 149 Cal.App.4th 704, 718
(Arthur M.); Kelsey S., supra, 1 Cal.4th at pp. 823-825.) “Under California law, an
unwed biological father has a right to withhold consent to the adoption of a child only if
he meets the definition of a ‘presumed father.’ [Citation.]” (A.S., supra, 212 Cal.App.4th
at p. 202.) “‘If a man is the presumed father of a child, the child cannot be adopted
without his consent [citation], unless the trial court finds, on statutorily specified grounds,
that he is unfit. [Citation.] If, however, he is not a presumed father of a child, the child
can be adopted without his consent, and his parental rights can be terminated, unless the
court determines it is in the child’s best interest for him to retain his parental rights.
[Citation.]’ [Citation.]” (Adoption of H.R. (2012) 205 Cal.App.4th 455, 465; Adoption of
Daniele G. (2001) 87 Cal.App.4th 1392, 1394-1395.)
              “Section 7611 sets forth the ways in which a man can attain the status of
presumed father: ‘A man is presumed to be the natural father of a child if he meets the
conditions provided in Chapter 1 (commencing with [s]ection 7540 [(presumption arising
from birth of child during marriage)]) or Chapter 3 (commencing with [s]ection 7570
[(voluntary declaration of paternity)]) . . .’ or in specified other circumstances including
marriage or attempted marriage to the mother under certain conditions, and having
‘receive[d] the child into his home and openly [held] out the child as his natural child.’”

                                               17
(A.S., supra, 212 Cal.App.4th at p. 202, fn. omitted.) The parties agree none of the
statutory conditions apply in this case.
              Mother and the Ks filed a petition to determine Father’s parental rights
pursuant to section 7662. Section 7662 generally provides that if a mother relinquishes
or consents to the adoption of her child, she or the prospective adoptive parent must file a
petition to terminate the parental rights of the alleged father, absent certain circumstances
not present in this case. Other proceedings affecting a child (see, e.g., §§ 3000 et seq.
[concerning child custody]; 3500 [child support]; 7500-7730 [addressing rights of
parents, and presumptions of paternity, blood tests to determine paternity, and
establishment of paternity by voluntary declaration]) are stayed pending final
determination of proceedings to terminate the parental rights of the alleged father.
A. What is a Quasi-Presumed Father?
              Father challenges the trial court’s conclusion he was not a presumed father
under Kelsey S., supra, 1 Cal.4th 816. “Kelsey S. established that a natural father who
does not have a right to block a third party adoption as a presumed father under section
7611 may nevertheless have a constitutional right to do so. [Citations.] In Kelsey S., the
unwed mother sought to place the child for adoption; the natural father sought custody of
the child but was prevented from achieving the status of presumed father under the
provisions of what is now section 7611, subdivision (d), because he was prevented from
receiving the child into his home. [Citation.] The court held that the statutory scheme
‘violates the federal constitutional guarantees of equal protection and due process for
unwed fathers to the extent that the statutes allow a mother unilaterally to preclude her
child’s biological father from becoming a presumed father and thereby allowing the state
to terminate his parental rights on nothing more than a showing of the child’s best
interest.’ [Citation.]” (A.S., supra, 212 Cal.App.4th at p. 208.)




                                             18
              “‘[A] father who has promptly taken every available avenue to demonstrate
that he is willing and able to enter into the fullest possible relationship with his
under-six-month-old child should have an equally fully protected interest in preventing
termination of the relationship by strangers, even if he has not as yet actually been able to
form that relationship.’ [Citation.]” (Kelsey S., supra, 1 Cal.4th at pp. 838-839.) “If an
unwed father promptly comes forward and demonstrates a full commitment to his
parental responsibilities—emotional, financial, and otherwise—his federal constitutional
right to due process prohibits the termination of his parental relationship absent a
showing of his unfitness as a parent. Absent such a showing, the child’s well-being is
presumptively best served by continuation of the father’s parental relationship. Similarly,
when the father has come forward to grasp his parental responsibilities, his parental rights
are entitled to equal protection as those of the mother.” (Id. at p. 849, fn. omitted.) Thus
functionally, Kelsey S. expands the definition of a presumed father to include a man who
does not otherwise qualify under the statute, as long as he meets a certain standard of
commitment to parenthood.
              To summarize, a quasi-presumed father must present evidence he timely
and sufficiently grasped his parental responsibilities. (Kelsey S., supra, 1 Cal.4th at
p. 849.) The court must determine if he “demonstrate[d] a full commitment to his
parental responsibilities—emotional, financial, and otherwise.” (Ibid., italics added.) “A
court should consider all factors relevant to that determination. The father’s conduct both
before and after the child’s birth must be considered. Once the father knows or
reasonably should know of the pregnancy, he must promptly attempt to assume his
parental responsibilities as fully as the mother will allow and his circumstances permit.
In particular, the father must demonstrate ‘a willingness himself to assume full custody of
the child—not merely to block adoption by others.’ [Citation.] A court should also
consider the father’s public acknowledgment of paternity, payment of pregnancy and



                                              19
birth expenses commensurate with his ability to do so, and prompt legal action to seek
custody of the child.” (Ibid., fn. omitted.)
              We note Kelsey S. focuses on the natural father’s commitment to his
parental responsibilities rather than his emotional support of the mother. Nothing in
Kelsey S. suggests a father is required to love the mother, propose marriage, or be a
compatible mate to qualify as a fully committed parent. Michael H., supra, 10 Cal.4th
1043, is not to the contrary.
              In Michael H., our Supreme Court held a young father, who early in the
pregnancy had agreed with a plan of adoption and then did not promptly inform the
mother he had changed his mind, did not attain Kelsey S. status by standing by and
waiting to take legal action until two weeks after the child was born. (Michael H., supra,
10 Cal.4th at pp. 1048-1049, 1053.) The Court explained Kelsey S., requires an early,
unwavering, and full commitment by father concerning his nascent parental
responsibility. It held father’s delay in asserting parental rights between July and
November compelled the finding he did not qualify under Kelsey S. The Court
recognized father’s postnatal efforts were very impressive, but his initial reaction
supporting adoption doomed his chances of presumed father status. (Michael H., supra,
10 Cal.4th at p. 1053.)
              “[T]he unwed father’s constitutional interest is merely inchoate [citation]
and does not ripen into a constitutional right that he can assert to prevent adoption unless
he proves that he has ‘promptly come[] forward and demonstrate[d] a full commitment to
his parental responsibilities . . . .’ [Citation.] This is so because ‘the mere existence of a
biological link does not merit . . . constitutional protection’ [citation]; rather, the federal
Constitution protects only the parental relationship that the unwed father has actively
developed by ‘“com[ing] forward to participate in the rearing of his child”’ [citation] and
‘act[ing] as a father’ [citation].” (Michael H., supra, 10 Cal.4th at p. 1052.)



                                               20
              Applying the Kelsey S. test, the Court in Michael H., determined the unwed
father did not show he was fully committed to his parental responsibilities early in the
pregnancy because he planned with the birth mother to give the child up for adoption and
also attempted suicide. (Michael H., supra, 10 Cal.4th at p. 1048.) His conduct was not
representative of someone acting as a father but rather of someone looking for a way out
of his parental responsibilities. The Court found highly significant the fact father
changed his mind about adoption but failed to timely tell the birth mother or the
prospective adoptive parents. (Id. at p. 1055.) The Court agreed with the adoptive
parents that several important public policy goals are served by requiring unwed fathers
to sufficiently and timely demonstrate a full commitment to their parental responsibilities.
(Ibid.) The Court mentioned three public policy considerations.
              First, the Court agreed public policy is served by encouraging unwed
fathers “to promptly inform the biological mother during pregnancy whether he objects or
consents to the child’s adoption at birth, and that he should be denied constitutional
protection after birth if he concealed his views during pregnancy.” (Michael H., supra,
10 Cal.4th at p. 1055.) The Court stated, “[The adoptive parents] stress that during
pregnancy the mother must make many important decisions, most importantly whether to
have an abortion, to prepare an adoption plan, or to keep the baby, and that she has only a
relatively short time to make and implement her choice. It is therefore important that the
father give the mother prompt notice whether he plans to object or consent to adoption so
that she can evaluate that and other options on an informed basis.” (Ibid.)
              Second, the Court noted the adoptive parents “point out that the mother
may well need emotional, financial, medical, or other assistance during pregnancy,
particularly if she . . . is a teenager.” (Michael H., supra, 10 Cal.4th at p. 1055.) The
Court agreed, reasoning, “It can scarcely be disputed that prenatal care is critically
important to both the mother and the child. (See, e.g., [In re] Adoption of Doe (Fla.
1989) 543 So.2d 741, 749 [‘Congress [has] found . . . [that] substantial numbers of

                                             21
pregnant women and unborn children are placed at special risk with respect to physical
and mental health by inadequate nutritional or health care’]; In Interest of Baby Girl K.
(1983) 335 N.W.2d 846, 851 [‘Medical authorities have long recognized that prenatal
care is important to the eventual health and well-being of an infant’].) To the extent the
mother needs such critical assistance and the unwed father is able to provide it, the father,
as one of the two individuals responsible for the pregnancy, should be encouraged to do
so early on and should not be granted constitutional protection after birth if he has failed
to timely fulfill this responsibility. Indeed, if unwed fathers are not encouraged to
provide prenatal assistance when they are able to do so, the burden will often shift to the
state and therefore to society generally. ([In re] Adoption of Doe, supra, 543 So.2d
[at p.] 749 [‘The failure of unwed fathers to provide support during pregnancy is certainly
a major factor in this public problem and transfers the burden to society at large . . . .’].)”
(Michael H., supra, 10 Cal.4th at pp. 1055-1056.)
              And finally, the Court’s third stated public policy was the state’s interest in
providing stable homes for children. The Court reasoned, “[I]f an unwed father is
permitted to ignore his parental role during pregnancy but claim it after birth, it will often
be very difficult to know with certainty whether he will be able to successfully contest an
adoption until after the child is born. This uncertainty could well dissuade prospective
adoptive parents from attempting to adopt the children of unwed mothers who, like [the
birth mother], have chosen for whatever reason not to keep their child and raise it
themselves. And that result would frustrate the state’s clear interest in encouraging such
adoptions and providing stable homes for children. (See Kelsey S., supra, 1 Cal.4th
[at p.] 844 [‘There is no dispute that “[t]he [s]tate’s interest in providing for the
well-being of illegitimate children is an important one”’]; Robert O. v. Russell K. (1992)
173 A.D.2d 30 [578 N.Y.S.2d 594, 597] [‘without the requirement that the unwed father
manifest his interest promptly, parties to an adoption proceeding would have no
assurance that an adoption was permanent. Such uncertainty would undermine the

                                              22
State’s recognized interest in facilitating sure and speedy adoptions and providing
permanent, stable homes for adopted children . . .’].)” (Michael H., supra, 10 Cal.4th at
p. 1056.)
              The Court added, “an adopted child may suffer emotional damage if the
unwed father conceals his objection to a third party adoption during pregnancy and the
adoptive parents take custody at birth in reliance on the unwed father’s apparent consent,
but the unwed father then initiates often lengthy legal proceedings after birth in an effort
to derail the adoption and remove the child from the adoptive parents’ custody. If such
an unwed father is allowed to prevail after perhaps years of litigation, during which time
the child will likely come to see the adoptive parents as his ‘true’ parents, the resulting
disruption in familial relationships and living arrangements can have a very damaging
impact on the child’s psychological growth and development.” (Michael H., supra,
10 Cal.4th at pp. 1056-1057.) Furthermore, the Court recognized “adoptive parents
suffer emotionally ‘if the child is separated from them after a prolonged period.’
[Citations.]” (Id. at pp. 1057-1058.)
              Other courts have highlighted Michael H.’s emphasis on the need to
commit to fatherhood fully and promptly. For example, the court in Adoption of O.M.
(2008) 169 Cal.App.4th 672, determined being incarcerated during the pregnancy was no
excuse to assuming parental responsibilities. (Id. at pp. 675-676.) In Ariel H., supra, 73
Cal.App.4th at p. 74, this court determined an unwed father’s immaturity was also not a
valid excuse. A minor father must demonstrate the same level of commitment as an adult
father in order to achieve presumed father status. (Ibid. [15-year-old biological father
continued to spend time with his friends after he learned his girlfriend was pregnant,
spent his money on compact discs instead of using it to help defray pregnancy costs, and
never sought to visit his child].)




                                             23
              We summarize the above case authority as follows: For an unwed father to
prove he is “acting like a father” while his child is still in utero, he must immediately and
unequivocally express interest in raising the child after the birth, with or without the birth
mother’s involvement. Although it is difficult for a father to physically care for or
nurture his child before its actual birth because it is housed in the mother’s womb, the
Michael H. case recognized a father’s “parental responsibilities” during this time may
extend to providing care and support for the birth mother’s physical health. “[P]renatal
care is critically important to both the mother and the child. [Citations.]” (Michael H.,
supra, 10 Cal.4th at pp. 1055-1056.) Certainly by providing the birth mother with any
needed assistance in obtaining good nutrition and healthcare the biological father will
clearly demonstrate he has a substantial interest in his child’s welfare.
B. Analysis
              We review the trial court’s decision under the substantial evidence test,
viewing “all factual matters most favorably to the prevailing party and in support of the
judgment, indulging all reasonable inferences and resolving all conflicts accordingly.”
(Arthur M., supra, 149 Cal.App.4th at p. 717.) “We do not evaluate the credibility of
witnesses, attempt to resolve conflicts in the evidence or determine the weight of the
evidence. Instead, we draw all reasonable inferences in support of the findings, view the
record favorably to the court’s order and affirm the order even if there is other evidence
supporting a contrary finding. [Citations.]” (In re R.V. (2012) 208 Cal.App.4th 837,
843.)
              Father argues the following evidence establishes he promptly came forward
and demonstrated a full commitment to his parental responsibilities. First, he persuaded
Mother to keep the baby, paid for doctor copayments for prenatal care, provided Mother
medicine for nausea, and attended every prenatal medical visit Mother would permit him
to attend. Second, he lived with Mother for a two-month period, paying for the
apartment, furnishing, utilities, etc. Third, Father intended to marry Mother and

                                             24
purchased two engagement rings. He also purchased clothes and necessities for the baby.
And, fourth, Father spent over $20,000 in legal fees and started fighting for custody prior
to his child’s birth. He worked two jobs and was saving money. He told everyone he
was excited to be a father.
              Father fails to acknowledge or make reference to the voluminous evidence
presented by Mother regarding his conduct during their many altercations during the
pregnancy. More importantly, Father provides no reasoned analysis regarding whether
his misconduct was relevant. Essentially Father would like us to disregard the evidence
presented by Mother and instead only focus on his positive efforts to be a good father and
preparations for fatherhood. As stated above, it is not our job to reweigh the evidence or
conduct a second trial. “In claiming that the evidence is insufficient to support the trial
court’s findings, an appellant must ‘“demonstrate that there is no substantial evidence to
support the challenged findings.” . . . [Citations.]’ [Citation.] ‘A recitation of only
[appellant’s] evidence is not the “demonstration” contemplated under the above rule.
[Citation.] Accordingly, if, as [appellant] here contend[s], “some particular issue of fact
is not sustained, [appellant is] required to set forth in [his] brief all the material evidence
on the point and not merely [his] own evidence. Unless this is done the error is deemed
to be [forfeited].” (Italics added.) [Citations.]’ [Citations.]” (In re S.C. (2006)
138 Cal.App.4th 396, 414-415.)
              In any event, applying the substantial evidence test, we find no reason to
disturb the court’s ruling. Although the record suggests Father’s motivation and intention
was to preserve his relationship with Mother and create a unified family unit for his son,
his actions did not benefit his unborn child’s welfare. Mother repeatedly testified the
constant bickering and altercations during her relationship with Father caused her to
suffer a great deal of stress. Towards the end of her pregnancy, her physician said she
was losing rather than gaining weight. The stress was causing Mother to stop eating
properly. Mother testified she told Father the fighting was making her feel stressed and

                                              25
overwhelmed. Yet, it appears the fighting got worse and more heated as the pregnancy
progressed. It is undisputed Father became more physically aggressive with Mother as
his desperation to salvage their relationship and control all aspects of her social life
intensified. It appears Father was so intently focused on his relationship with Mother,
and its many ups and downs, that he lost sight of his parental responsibilities to his
child’s health and welfare in utero. Stress during pregnancy can lead to premature birth,
a low birth weight baby, and serious medical problems.
              We recognize that as a senior in high school, Father did a commendable job
trying to assume many parental responsibilities (as highlighted in his briefing).4 Father’s
and Mother’s immaturity may be blamed as the force behind their constant bickering and
Father’s extreme jealousy over Mother’s social life that included other men. We
recognize it must be very difficult for a teenage boy to fully understand what it means to
demonstrate a parental commitment to an unborn child. However, as explained above, a
minor father must demonstrate the same level of commitment as an adult father in order
to achieve presumed father status. (Ariel H., supra, 73 Cal.App.4th at p. 74.) Thus,
regardless of his age and the reasons Father gave for squabbling with Mother, it cannot be
overlooked that Father knowingly and repeatedly ignored his parental responsibilities to
the health and welfare of his unborn child by persisting in unhealthy altercations with




4              We are aware many of the facts stated in Father’s brief were contradicted
by Mother’s testimony. For example, Father stated he paid insurance copays, but Mother
explained her insurance did not require copays. We need not take apart each fact
contained in Father’s brief because, as described, we find other evidence amply supports
the trial court’s ruling.


                                              26
Mother during the pregnancy. Father directly contributed to creating an extremely
stressful environment for Mother and the baby, which was completely unnecessary.5
              Simply stated, an adult father’s parental responsibilities during pregnancy
extend to providing care and support for the birth mother’s physical and emotional health
to the extent it affects the health and welfare of the child she is carrying. We are not
suggesting Father was required to dote on Mother, massage her feet, or send her flowers.
He did not have to marry her or love her. However, he must demonstrate a commitment
to the prenatal care and health of his unborn child and not engage in behavior that
jeopardized the child’s well-being.
C. Respondents’ Arguments Lack Merit
              We have determined there was substantial evidence to support the trial
court’s ruling but wish to clarify we do not agree with many of the arguments raised by
respondents. We begin with the Ks’ and Mother’s contention that evidence Father did
not emotionally support Mother can alone be used to uphold the judgment. They assert
the Michael H. case held, “[I]n addition to the biological father’s public acknowledgment
of paternity . . . and his actions to seek custody of the child, one of the most important
factors bearing on whether or not he qualifies as a quasi-presumed father is whether he
provided emotional support for the mother during her pregnancy.” (Italics added.) This
is not a correct statement of the Michael H. case or the current status of the law.




5              We recognize one of Father’s arguments on appeal is that the trial court
improperly analogized this case to the facts underlying the Michael H. and Ariel H. cases.
We agree there are not many factual similarities between the cases. Nonetheless, we
conclude the court’s ruling shows it understood the factual distinctions and correctly
applied the underlying legal concepts. The court cited cases highlighting a Kelsey S.
quasi-presumed father must quickly grasp his adult parental responsibilities before the
child’s birth. As stated above, Father’s immature misconduct in his dealings with
Mother, and the stressful environment it created before the birth did not demonstrate a
strong parental commitment to his unborn child.

                                             27
               Both Kelsey S. and Michael H. held an unwed father’s actions must be
assessed in light of the realities of the relationship with the birth mother. In Michael H.,
the Court restated the test first articulated in Kelsey S.: “‘If an unwed father promptly
comes forward and demonstrates a full commitment to his parental responsibilities—
emotional, financial, and otherwise—his federal constitutional right to due process
prohibits the termination of his parental relationship absent a showing of his unfitness as
a parent.’” (Michael H., supra, 10 Cal.4th at p. 1055, citing Kelsey S., supra, 1 Cal.4th at
p. 849.) Our Supreme Court determined the trial court misapplied the Kelsey S. decision
by failing to consider a father’s conduct before the child’s birth, and improperly focused
on the father’s level of commitment after the birth. Within this context, the Court in
Michael H. discussed several factors relevant to the determination of whether there was a
prompt commitment to parental responsibilities during the pregnancy. The factors all
related to the father’s responsibilities to the child. There was no discussion that parental
responsibilities necessarily include a full commitment to the birth mother’s emotional
well-being. The proper focus is on father’s level of willingness to shoulder the
responsibilities for his child.
               Thus, it appears the Ks and Mother have misconstrued the Supreme Court’s
public policy discussion of why a prompt commitment to parenthood is necessary. The
Court noted a teenage mother “may well need emotional, financial, medical, or other
assistance during pregnancy . . . .” (Michael H., supra, 10 Cal.4th at p. 1055.) This
statement was made in the context of the well documented importance of prenatal care to
the health of an unborn child and recognition that without the father’s assistance, the
burden to support shifts to the state and becomes a burden to society. The Court
determined public policy would be served by “encouraging” unwed fathers to provide
prenatal assistance early on, if he “is able to provide it.” (Id. at pp. 1055-1056.) In
addition, the Supreme Court’s discussion of the father’s possible responsibilities to the
birth mother applies to cases where there is a need for assistance with prenatal care. A

                                             28
teenage mother “may well need” the emotional, financial, and medical assistance to
receive adequate prenatal care and she “may well” not. (Ibid.) Moreover, the Supreme
Court did not suggest an unwed teenage father must provide emotional support unrelated
to prenatal care or the welfare of his child. It would be excessive and wrong to require an
unwed father to exhibit false affection or love towards a teenage mother under the theory
he will not otherwise be awarded constitutional protection.
              We also notice the Ks and Mother seek to portray Father as a villain for
aggressively seeking and pursuing various legal remedies after Mother cut off contact,
signed an adoption placement agreement without his consent, left the birth certificate
blank, and would not sign a voluntary declaration of paternity. We find their argument is
unfair. If Father had not hired an attorney, and if he failed to file a paternity action, and if
he did not seek sole custody of the child, we suspect the Ks and Mother would be arguing
Father failed to demonstrate a willingness to assume full custody of the child once the
relationship ended. As discussed above, the body of case authority on this issue clearly
provides a father must demonstrate he has “‘promptly taken every available avenue to
demonstrate that he is willing and able to enter into the fullest possible relationship’”
with his child. (Kelsey S., supra, 1 Cal.4th at pp. 838-839.) And the court in Kelsey S.
specified that one important factor for trial courts to consider is whether the unwed father
took “prompt legal action to seek custody of the child.” (Id., fn. omitted.) If Father had
sat back and done nothing during the last month of Mother’s pregnancy he certainly
would have lost any chance he had of achieving the status of a quasi-presumed father.
Father cannot be faulted for pursuing all legal avenues after it became clear Mother
would no longer have contact with him and was placing the child for adoption against his
wishes.
              We also find troubling the Ks’ argument Father was not entitled to
quasi-presumed father status because his legal maneuvering was designed to merely
block the adoption. The Ks assert Father admitted during trial that his sole purpose in

                                              29
filing the paternity action was to “block the adoption from going through.” Father’s
statement must be read in context. Father stated he hired an attorney soon after learning
Mother was going to place the child for adoption without his consent. And the record
shows Father’s lawyers sought court orders giving Father sole physical and legal custody.
He wanted to be present at the birth, to hold the minor, to have visitation, and be given
photographs and updates. This is all appropriate conduct of a father who desires full
custody, not merely to block adoption by others.
                                                III
               Father asserts the trial court erred in finding termination of his parental
rights was in the minor’s best interests. We conclude Father waived any challenge to the
court’s best interest finding by failing to raise the issue below and by stipulating to the
finding that adoption was in the minor’s best interests.
               “Where a natural father does not have presumed father status under section
7611 or a constitutional right to block an adoption under Kelsey S., ‘“the child can be
adopted without his consent, and his parental rights can be terminated, unless the court
determines it is in the child’s best interest for him to retain his parental rights.
[Citation.]”’ [Citations.]” (A.S., supra, 212 Cal.App.4th at p. 215.) Section 7664,
subdivision (b), provides that if the natural father claims parental rights, “the court shall
determine if he is the biological father. The court shall then determine if it is in the best
interest of the child that the biological father retain his parental rights, or that an adoption
of the child be allowed to proceed. The court, in making that determination, may
consider all relevant evidence, including the efforts made by the biological father to
obtain custody, the age and prior placement of the child, and the effects of a change of
placement on the child.” “If the court finds that it is in the best interest of the child that
the biological father should be allowed to retain his parental rights, the court shall order
that his consent is necessary for an adoption. If the court finds that the man claiming
parental rights is not the biological father, or that if he is the biological father it is in the

                                                30
child’s best interest that an adoption be allowed to proceed, the court shall order that the
consent of that man is not required for an adoption. This finding terminates all parental
rights and responsibilities with respect to the child.” (§ 7664, subd. (c).)
              On appeal, Father claims it was contrary to the minor’s best interests to
allow the adoption and he cites to all the same facts he articulated that supported a Kelsey
S. quasi-presumed father status. As correctly noted by the Ks, the record shows Father
stipulated to the issue of whether his consent was required for the adoption to proceed.
The court’s minute order prepared the last day of trial contains evidence of the
stipulation. It reflects that after the court determined Father was not the presumed father,
it scheduled a hearing for the following day to discuss whether Father had standing as a
father to object to the adoption proceedings. The minute order shows the matter was
trailed for approximately 10 minutes to permit counsel to meet and confer. The order
states that in a “closed court” with only counsel present, counsel for both parties
presented a stipulation. The court’s next entry in its minute order states, “Pursuant to the
stipulation of counsels, [c]ourt vacates its previous order for parties and counsel to return
tomorrow. [¶] The court finds [Father’s] consent is not required for the adoption case to
proceed in San Diego County.” The court also ordered Father’s parental rights be
terminated.
              Although not clearly stated, it can reasonably be inferred the stipulation
addressed the issue of the minor’s best interests and Father’s standing to consent because
the court vacated its order scheduling a hearing to address those very same issues. The
court’s order finding Father’s consent was not required must come after consideration
and resolution of the minor’s best interest. (§ 7664, subd. (c).) In his reply brief, Father
does not dispute the nature and scope of the stipulation, nor does he refer to any place in
the record where he objected to the court’s best interest ruling. “Counsel for the [Ks]
correctly points out that a party may not appeal from an order or judgment entered
pursuant to stipulation. [Citation.]” (In re Jennifer V. (1988) 197 Cal.App.3d 1206,

                                             31
1209.) In addition, Father’s failure to raise the issue below forfeits appellate review. (In
re Dakota H. (2005) 132 Cal.App.4th 212, 222 [“A party may not assert theories on
appeal which were not raised in the trial court”].)
                                             IV
              The judgment is affirmed.6 In the interests of justice, each party shall bear
their own costs on appeal.




                                                  O’LEARY, P. J.

WE CONCUR:



BEDSWORTH, J.



FYBEL, J.




6              We are aware of rule 8.416(c) of the California Rules of Court, which
shortens the time for record preparation and briefing in appeals freeing a child from
parental custody “to permit determination of the appeal within 250 days after the notice
of appeal is filed . . . .” In this case, the appointment of counsel for respondent H.M., and
the consolidation of the two appeals, unavoidably delayed record preparation and briefing
so that it was filed beyond the 250 day target.

                                             32